TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00631-CR


Travis Cole Basaldua, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
NO. C-1-CR-09-215627, HONORABLE DAVID CRAIN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Travis Cole Basaldua, proceeding pro se, seeks to appeal from the
trial court's agreed order adjudging him incompetent to stand trial.  See Tex. Code Crim. Proc. Ann.
art. 46B.005 (West 2006).  However, "[n]either the state nor the defendant is entitled to make an
interlocutory appeal relating to a determination or ruling under Article 46B.005."  Id. art. 46B.011
(West 2006).
		We dismiss the appeal for want of jurisdiction.

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   January 27, 2010
Do Not Publish